Mr. Chief Justice Hernández
delivered the opinion of the court.
On January 11 of the present year José Lugo y Calzada instituted proceedings in the Municipal Court of Fajardo to prove the possession of 32 cuerdas of land situated in the ward of Sabana of the municipal district of Luquillo, of which he had acquired 26 cuerdas from the spouses Juan de Mata Eosado and Guadalupe Corsino Narvaez by purchase and the remaining six from Simplicia Cruz, also by purchase.
By its decision of February 2 following, the municipal court approved the proceeding and ordered its record in the registry without prejudice to persons having superior rights, for which purpose the original record of the proceedings was to be delivered to the interested party.
The registrar recorded the six cuerdas, but refused to record the other 26 cuerdas for the reasons stated in the following decision:
The foregoing possessory title is admitted to record only as to the six cuerdas which the applicant purchased from Simplicia Cruz, on the reverse side of page 168 of volume 7 of Luquillo, property No. 345, record 2., The record of the property of 26 cuerdas purchased from Juan de Mata Eosado and his wife, which appears re*329corded in tbe name of tbe former, is suspended in conformity witb tbe provisions of tbe second paragraph of article 393 of tbe Mortgage Law, until tbe Municipal Court of Fajardo, after considering tbe accompanying copy of tbe record in the name of tbe said Juan de Mata Rosado and after summoning and bearing the interested parties, Juan de Mata Rosado and bis wife, may affirm or revoke tbe order of approval of tbe said proceedings. In the meantime a cautionary notice is entered in 'the volume and on tbe page referred to above, entry A.”
The registrar communicated the above decision to José Inigo Calzada hy a letter mailed to him on February 25 accompanied by the original papers and a copy of 'the entry ■which prompted the suspension of the record in order that he might apply to the court for the purpose indicated in the decision. Lugo Calzada filed the said papers in the office <of the secretary of this court on March 15 last, accompanied "by a brief praying the court to affirm or reverse the decision of the registrar of property, alleging in behalf of his rights •that the registrar had failed to comply with the provisions of sections 1 and 2 of the Act providing for appeals from the decisions of registrars of property.
The decision appealed from conforms to the provisions of article 393 of the Mortgage Law, which provides, among other things, that if the registrars, before recording any estate or interest by virtue of possessory title proceedings, should find any uncanceled record of acquisition of ownership or possession which is in contradiction ‘ with the fact of the possession as established by the judicial proceedings, they shall suspend the record, enter a cautionary notice, if the person interested should request it, and forward a copy of the record to the judge who may have approved the proceedings so that after citation and hearing of the person who, according to said entry, may have an interest in the real property, the judge shall affirm or revoke the order of approval, informing the registrar, in either event, of the decision rendered in order that he may make the record or can-eel the cautionary notice accordingly.
*330. The entry of possession of the 26 cuerdas of land made in the Registry of Property of liumacaq in the name of Jnan de Mata Rosado on April 23, 1897, had not been canceled in the registry, but would have been canceled if the record, of possession of the same land had been made in the name of José Lugo Calzada. No question has been raised as to the identity of the land.
Article 393 of the Mortgage Law is not in conflict with, sections 1 and 2 of the Act of March 1, 1902, providing for appeals from the decisions of registrars of property, as a simple perusal will show; and although the Registrar 'of' Property of Humaeao transmitted the said documents to-José Lugo Calzada instead of communicating his decision, to the interested party so that he might call for them, or if not, of sending them himself to the court for the purposes, of the appeal, Lugo Calzada has not been prejudiced thereby. On the contrary, regarding himself as notified- by the receipt of the documents he duly took the appeal allowed by law from the decision of the registrar.
It is true that the registrar did not forward a copy of the conflicting entry of record to the Municipal Judge of Fajardo who approved the proceedings, as is prescribed by article 393, but neither did this omission injure the appellant, for' he could apply to the said municipal judge with the papers which had been sent to him for due compliance with the provisions of the said article.
For the foregoing reasons' the decision appealed from should be

Affirmed.

Justices Wolf, del Toro, Aldrey and Hutchison concurred.